Citation Nr: 0718673	
Decision Date: 06/21/07    Archive Date: 07/03/07

DOCKET NO.  00-14 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for joint pain of the 
shoulders, elbows, and left wrist, including as due to an 
undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from July 1987 to May 1991. 

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from an April 1999 decision by the 
RO which, in part, denied service connection for joint pain 
of the shoulders, elbows, and left wrist, including as due to 
an undiagnosed illness.  A personal hearing at the RO was 
held in December 2000.  In July 2002, a hearing was held at 
the RO before the undersigned member of the Board.  The Board 
remanded the appeal for additional development in July 2003 
and August 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the veteran's appeal. 

Service connection may be granted to a Persian Gulf veteran 
who exhibits objective indications of chronic disability 
resulting from an undiagnosed illness or a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed below.  The symptoms must be manifest to a degree of 
10 percent or more not later than December 31, 2011.  See 71 
Fed. Reg. 75669-75672 (Dec. 18, 2006).  By history, physical 
examination, and laboratory tests, the disability cannot be 
attributed to any known clinical diagnosis.  Objective 
indications of chronic disability include both "signs" in 
the medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that 
are capable of independent verification.  Disabilities that 
have existed for 6 months or more and disabilities that 
exhibit intermittent episodes of improvement and worsening 
over a 6-month period will be considered chronic.  38 
U.S.C.A. §§ 1117, 1118 (West 2002); 38 C.F.R. § 3.317 (2006).  

The signs and symptoms which may be manifestations of 
undiagnosed illness or a chronic multisymptom illness 
include, but are not limited to: (1) fatigue, (2) signs or 
symptoms involving the skin, (3) headaches, (4) muscle pain, 
(5) joint pain, (6) neurologic signs or symptoms, (7) 
neuropsychological signs or symptoms, (8) signs or symptoms 
involving the respiratory system (upper or lower), (9) sleep 
disturbance, (10) gastrointestinal signs or symptoms, (11) 
cardiovascular signs or symptoms, (12) abnormal weight loss, 
or (13) menstrual disorders.  Id.  

As indicated above, the Board remanded the appeal on two 
previous occasions for the specific purpose of obtaining a VA 
examination to determine the nature and, if feasible, 
etiology of the veteran's claimed bilateral shoulder, elbow, 
and left wrist complaints.  The Board remanded the appeal in 
July 2003, because the evidence then of record did not 
include a medical opinion as to whether the pertinent 
disabilities diagnosed on the May 2003 VA examinations were 
related to service.  A subsequent VA examination in September 
2003 identified additional disability involving transient 
numbness consistent with compressive ulnar neuropathy.  An 
addendum report in October 2003, discounted the existence of 
some of the disorders diagnosed on the May 2003 VA 
examination, opined that some of the disabilities did not 
account for the veteran's symptomatology and, that some 
disabilities were not related to service.  Because of the 
conflicting medical opinions and the failure by any of the 
examiners to provide a clear opinion as to the etiology of 
any identified disability, the Board was constrained to 
remand the appeal again in August 2004.  

Although the veteran was examined by VA in November 2004, the 
claims file was not made available to the examiner for 
review.  At that time, the veteran reported that he developed 
and was treated for shoulder pain in service in January 1992.  
The diagnoses included chronic sprain of both shoulders, 
normal elbows, and early degenerative joint disease of the 
left wrist.  However, the examiner failed to provide a nexus 
opinion.  

On re-examination by the same physician in April 2005, the 
veteran reported a history of pain in the right shoulder, 
right elbow, and right wrist since 1990 to 1992.  The 
examiner indicated that the claims file was reviewed and that 
he found no evidence of any treatment for the claimed 
disabilities in service.  On examination, there was 
tenderness in the right shoulder, which the examiner seemed 
to suggest was due to minor muscle problems, and in the right 
elbow, which he attributed to tennis elbow.  Despite these 
findings the examiner opined that the veteran did not have 
any orthopedic problems in the right upper extremity which 
were related to service although he noted that the veteran 
believed that he had been harmed by "Gulf War syndrome" for 
which the examiner stated the veteran should be examined for 
completeness.  

The Board notes that the Board's remands were, in fact, 
warranted because the veteran is claiming that his complaints 
of bilateral shoulder, bilateral elbow, and left wrist pain 
are due to his service in the Persian Gulf and further 
development was warranted in that regard.  However, the Board 
observes that while the examiner indicated that the veteran's 
orthopedic "problems" of the right upper extremity were not 
related to the veteran's service, he did not address the 
veteran's left upper extremity.  As noted, in November 2004, 
the VA examiner diagnosed chronic sprain of both shoulders, 
and early degenerative joint disease of the left wrist.  He 
did not, at that time nor on examination in April 2005, 
indicate whether these known diagnoses were related to the 
veteran's military service.  Further, although at the time of 
the November 2004 VA examination, the examiner indicated that 
the veteran's elbows were normal on examination, he did not 
express an opinion as to whether the veteran's joint 
complaints represented a chronic undiagnosed disability as 
contemplated by 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  
Such opinion is not only crucial to the outcome of the 
appeal, it was the principal reason why the Board remanded 
the appeal in August 2004.  

A remand by the Board imposes upon the Secretary of the VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  Where the remand orders are not complied with, the 
Board errs in failing to insure compliance.  Stegall v. West, 
11 Vet. App. 268 (1998).  Therefore, additional development 
must be undertaken to obtain a medical opinion responsive to 
the Board's inquiries.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The veteran should obtain a 
clarifying opinion from the VA examiner 
who examined the veteran in November 2004 
and April 2005 or other suitable examiner 
if that examiner is unavailable.  
Following a review of the claims folder, 
the examiner should respond to the 
following:

a).  Is it at least as likely as not 
that the veteran's chronic sprain of 
the left shoulder and/or the 
veteran's degenerative joint disease 
of the left wrist (diagnosed on VA 
examination in November 2004) are/is 
etiologically related to the 
veteran's military service?

(b) Based on review of the file, are 
there any objective medical 
indications that the veteran has 
symptomatology such as pain of the 
bilateral elbows?  If so, is such 
symptomatology attributable to a 
known diagnosis?

If the manifestations of the 
symptomatology related to the elbow 
cannot be attributed to a diagnosed 
illness, the examiner should render 
an opinion as to whether it is at 
least as likely as not that the 
veteran's claimed problems involving 
bilateral elbow pain are the result 
an undiagnosed illness or medically 
unexplained chronic multisymptom 
illness (such as chronic fatigue 
syndrome or fibromyalgia) 
originating during or as a result of 
his period of military service, 
inclusive of service in Southwest 
Asia during Desert Shield/Storm?  

2.  Following completion of the 
foregoing, review the claims folder and 
ensure that all of the foregoing 
development has been conducted and 
completed in full.  In particular, 
determine whether the examiner has 
responded to all questions posed.  If 
not, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 
(2006).  

3. After the requested development has 
been completed, the AMC should review and 
adjudicate the merits of the claim based 
on all the evidence of record and all 
governing legal authority, including the 
VCAA and implementing regulations, and 
any additional information obtained as a 
result of this remand.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and given the opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  

